I must respectfully dissent.  While it is unfortunate this court does not have a transcript to review, I find its absence to be legally insignificant in this matter. Appellant essentially suggests in this appeal that his case was hurriedly pressed through the municipal court's crowded docket without so much as a momentary nod towards due process.  The pre-printed judgment entry before this court clearly supports that position. A cursory review reveals that there is a signature line to be executed by "ATTY. FOR DEFENDANT."  It is blank.  Above that line is an area where it is equally clear that someone has crossed out two lines of hand-written notes.  Are we to assume this is "regular"?  I do not.
The right to counsel is elementary to our judicial system.  This defendant had the right to have his attorney present.  I simply cannot assume that someone was in a room when the form, which memorialized the proceeding, clearly indicates he was not. We cannot apply the stamp of regularity to a pre-printed form which is irregular on its face.  The judgment of the trial court should be reversed.
  _________________________________ JUDGE WILLIAM M. O'NEILL